Exhibit 10.41

CVS CORPORATION

 

TO:    Howard McLure FROM:    CVS Corporation DATE:    November 1, 2006

 

 

Caremark Rx, Inc. (“Caremark”) has entered into an Agreement and Plan of Merger
among Caremark, CVS Corporation (the “Company”) and a merger subsidiary formed
by the Company (the “Merger Agreement”), pursuant to which Caremark will become
an indirect wholly owned subsidiary of the Company (the “Merger”) effective as
of the Effective Time, as defined in the Merger Agreement (the “Effective
Time”). You, CVS and Caremark hereby agree that effective as of the Effective
Time you will transfer your employment from Caremark to the Company pursuant to
the terms provided in the attached Term Sheet, which is incorporated herein by
reference (the “Term Sheet”), and the Company agrees to employ you pursuant to
the terms of the Term Sheet. Subject to the conditions set forth in the Term
Sheet, effective as of the Effective Time the agreement embodied in this letter
agreement and the Term Sheet shall supersede and replace your existing
employment agreement with Caremark dated December 3, 2001 (as amended) (the
“Caremark Agreement”). You and the Company have agreed to act in good faith to
enter into a formal written Employment Agreement incorporating the terms set
forth in the Term Sheet, with the intention that such Employment Agreement will
be executed prior to the Effective Time; provided, however, that this letter
agreement and the attached Term Sheet will remain effective and will be fully
binding upon you and the Company unless and until such Employment Agreement is
executed and approved in writing by you and the Company.

If the terms above and the terms set forth in the Term Sheet fully and
accurately reflect our agreement regarding the matters addressed, please
indicate your agreement by signing in the space provided.

 

CVS Corporation     Caremark Rx, Inc. By:  

 

    By:  

 

Name:       Name:  

I, Howard McLure, hereby agree that the terms set forth in this letter and the
attached Term Sheet fully and accurately reflect our agreement regarding the
matters addressed.

 

       

 

       



--------------------------------------------------------------------------------

TERM SHEET

 

Definitions:    Except as otherwise provided, defined terms used herein shall
have the meaning set forth in the accompanying letter agreement.
Position/Duties:    Howard McLure (the “Executive”) shall serve as President of
PBM with duties and responsibilities consistent with such position and reporting
directly to the CEO of the Company for a period of 36 months commencing as of
the Effective Time or such shorter period determined under the termination
provisions set forth below (such period of service, the “Employment Term”).
During the Employment Term, the Executive shall devote Executive’s efforts and
attention to the business of the Company on a full time basis and shall perform
such duties as shall reasonably be determined by the CEO of the Company
consistent with Executive’s position. If the Executive remains employed as of
the end of the foregoing 36-month period, the Executive and the Company acting
in good faith will seek to negotiate a new employment agreement for stated
periods commencing after the 36th month. Compensation:    During the Employment
Term, the Company shall pay the Executive an annual base salary equal to at
least $728,000 (the “Base Salary”) and the Executive shall be eligible for an
annual bonus with a target of at least 100% of the Executive’s Base Salary (the
“Target Bonus”). The Company may increase (but not decrease) the Base Salary and
Target Bonus during the Employment Term and the terms Base Salary and Target
Bonus shall refer to such items as they may be increased from time to time.
Deferral Account:    As of the Effective Time, the Company will establish for
the Executive a deferred compensation account in the Executive’s name with an
initial balance (the “Deferred Amount”) equal to the Designated Percentage
(defined below) of the maximum amount of all severance benefits that the
Executive would be entitled to receive pursuant to Section 4(4)(d) of the
Caremark Agreement (including the present value of the benefits provided
thereunder, but excluding equity compensation benefits), if Executive’s
employment and the Caremark Agreement were terminated immediately after the
Effective Time (the “Severance Benefits”). For the duration of the deferral
period, the Deferred Amount shall earn interest at a rate equal to the prior
month 1 Year Constant Maturity Treasury Rate as determined each month by the
Federal Reserve, compounded quarterly. In addition, as of the Effective Time,
the Company shall grant the Executive restricted stock units (the “Deferred
Stock Units”) in respect of the number



--------------------------------------------------------------------------------

   of shares of Company common stock with a value (based on the closing price of
a share of Company common stock as of the Effective Date) equal to the
Designated Percentage (defined below) of the amount of the Severance Benefits.
Dividend equivalents will be paid during the deferral period and when dividends
are paid on the Company’s common stock. The “Designated Percentage” shall mean:
(1) with respect to the Deferred Stock Units, a percentage not to exceed 50 as
designated by the Executive not later than 30 days prior to the Effective Time
and (2) with respect to the Deferred Amount, a percentage equal to 100 minus the
percentage number designated by the Executive under (1) above. The Deferred
Amount plus accrued interest and the Deferred Stock Units shall be distributed
to the Executive in a lump sum as soon as practicable after the third
anniversary of the Effective Time or such later date the Executive has
irrevocably elected; provided however, that the Deferred Amount plus accrued
interest and the Deferred Stock Units shall be settled to the Executive (or
Executive’s designated beneficiary or estate, as the case may be) as soon as
practicable after Executive’s death or any termination of Executive’s
employment. The Deferred Amount plus accrued interest shall be paid in cash and
the Deferred Stock Units shall be settled in properly registered shares of
Company common stock. The foregoing payments will be delayed to the minimum
extent required to avoid additional tax under Section 409A of the IRC. The
Deferred Amount, any accrued interest and the Deferred Stock Units shall
hereinafter be referred to collectively as the “Deferral Account”.

Restricted Stock Unit

Grant:

   As of the Effective Time, the Company will award to the Executive a
Restricted Stock Unit grant in respect of the number of shares of Company common
stock with a value (based on the closing price of a share of Company common
stock as of the Effective Date) equal to $1,500,000 (“RSU Award”). The RSU Award
will cliff vest on the 3rd anniversary of the grant date, subject to the
termination provisions below. Dividend equivalents on the RSU Award will be paid
to the Executive in cash during the vesting period and when dividends are paid
on the Company’s common stock. The RSU Award will be in addition to the
Executive’s normal annual equity opportunity. The RSU Award will be settled in
properly registered shares of Company common stock as of the date they become
vested or such later date the Executive has irrevocably elected. The settlement
of the RSU Award will be subject to delay to the minimum extent required under
Section 409A of the IRC. Benefits:    During the Employment Term, the Executive
shall receive benefits and perquisites comparable to the benefits and
perquisites provided



--------------------------------------------------------------------------------

   to similarly situated senior executives of the Company. Following termination
of the Executive’s services hereunder during the Employment Term for any reason
other than death, disability or termination by the Company for Cause or by the
Executive without Good Reason, the Executive shall be entitled to a continuation
of Executive’s benefits for two years. Termination:   

Upon a termination of the Executive’s employment, all payments and benefits
shall be structured, or delayed to the minimum extent required, to avoid
additional tax under § 409A of the IRC.

Upon a termination of the Executive’s employment during the Employment Term by
the Company without Cause or by the Executive for Good Reason, the Executive
shall be entitled, upon execution of a general waiver and release of claims
against the Company and its affiliates, to:

 

(i)      earned but unpaid Base Salary and Target Bonus as of the termination
date (“Accrued Compensation”)

 

(ii)     a lump sum pro rata portion of Executive’s Target Bonus for the year of
termination (“Pro Rata Bonus”)

 

(iii)    settlement of 100% of the Executive’s Deferral Account balance, as
described above

 

(iv)    100% vesting and settlement of the RSU Award, as described above

  

Upon a termination of the Executive’s employment during the Employment Term due
to death or disability, the Executive, or the Executive’s estate, shall be
entitled to receive:

 

(i)      Accrued Compensation

 

(ii)     Pro Rata Bonus

 

(iii)    settlement of 100% of the Executive’s Deferral Account balance as
described above

 

(iv)    100% vesting and settlement of the RSU Award, as described above

  

Upon a termination of the Executive’s employment during the Employment Term by
the Company for Cause or by the Executive without Good Reason, the Executive
shall be entitled to:

 

(i)      Accrued Compensation

 

(ii)     settlement of 100% of the Executive’s Deferral Account balance as
described above

   In the event of a termination of the Executive’s employment during the
Employment Term by the Company for Cause or by the Executive without Good
Reason, the Executive will forfeit the RSU Award.



--------------------------------------------------------------------------------

   For purposes of this Term Sheet, “Good Reason” shall mean: (i) an involuntary
relocation of Executive’s principal place of employment outside a 35-mile radius
of Executive’s principal place of employment as of the Effective Time, (ii) a
material diminution in Executive’s position, duties and responsibilities or
reporting relationship specified above, (iii) an assignment of any duties or
responsibilities to the Executive which are inconsistent with Executive’s status
as a senior executive of the Company, (iv) a reduction in Executive’s Base Pay
or Target Bonus or (v) a reduction in Executive’s benefits and perquisites below
the level provided to similarly situated executives of the Company.   

For purposes of this Term Sheet, “Cause” means (i) the Executive’s willful and
continued failure to perform Executive’s duties hereunder after written demand
is delivered by the Company to the Executive specifying the manner in which the
Executive has failed to perform such duties; (ii) the Executive’s
misappropriation of any significant assets or opportunities of the Company;
(iii) willful conduct by the Executive which is demonstrably injurious to the
Company; (iv) the Executive’s breach of the Restrictive Covenants below;
provided that no termination shall be for Cause unless the Executive has been
provided a reasonable “cure” period after notice from the Company, to the extent
susceptible of cure.

 

Notwithstanding anything to the contrary, in the event the Executive’s
employment with the Company is terminated by the Company without Cause (other
than due to death or disability) or in the event there is a Termination Without
Cause, in either case during the Employment Term and within two years following
a Change in Control of the Company, the Executive shall be entitled to receive
the following benefits in lieu of the benefits described above:

 

(i)      Accrued Compensation

 

(ii)     Pro Rata Bonus

 

(iii)    an amount equal to 1.5 times the sum of Executive’s Base Salary and
Target Bonus payable in a cash lump sum promptly (but in no event later than 15
days) following the Executive’s termination of employment



--------------------------------------------------------------------------------

  

(iv)    settlement of 100% of Executive’s Deferral Account balance (as described
above), 100% vesting and settlement of the RSU Award (as described above) and
elimination of all restrictions on any restricted or deferred stock awards
outstanding at the time of termination of employment (other than awards under
the Company’s Partnership Equity Program, which shall be governed by the terms
of such awards)

 

(v)     immediate vesting of all outstanding stock options and the right to
exercise such stock options as per terms of the plan under which the awards were
granted

 

(vi)    the balance of any incentive awards earned as of December 31 of the
prior year (but not yet paid), which shall be paid in a single lump sum not
later than 15 days following the Executive’s termination of employment

 

(vii)   settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form

 

(viii)  continued participation in all medical, health and life insurance plans
at the same benefit level at which he/she was participating on the date of
termination of Executive’s employment until the earlier of:

 

(A)   the end of the 18 months following the termination of employment, or

 

(B)    the date, or dates, he/she receives equivalent coverage and benefits
under the plans and programs of a subsequent employer

 

(ix)    other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company

 

The term “Change in Control” is defined on Attachment A hereto.

 

“Termination Without Cause” shall mean a termination following a Change in
Control of the Company of the Executive’s employment at Executive’s initiative
following the occurrence,



--------------------------------------------------------------------------------

  

without the Executive’s written consent, of one or more of the following events
(except as a result of a prior termination):

 

(i)      the assignment of any duties to Executive which are inconsistent with
Executive’s status as a member of the Company’s senior management,

 

(ii)     a decrease in the Executive’s annual Base Salary or Target Bonus,

 

(iii)    any failure to secure the agreement of any successor corporation or
other entity to the Company to fully assume the Company’s obligations under this
Agreement,

 

(iv)    a relocation of Executive’s principal place of employment more than 35
miles from Executive’s place of employment before such relocation,

 

(v)     a diminution in Executive’s position, duties and responsibilities or
reporting relationship specified above, or

 

(iv)    a reduction in Executive’s benefits and perquisites below the level
provided to similarly situated executives of the Company.

Restrictive Covenants:    For the period commencing at the Effective Time and
ending on the second anniversary of the termination of Executive’s employment
with the Company for any reason, the Executive shall not, without the Company’s
prior written consent (i) directly or indirectly, establish, engage, own,
manage, operate, join or control, or participate in the establishment,
ownership, management, operation or control or be a director, officer, employee,
salesman, agent or representative of, or be a consultant to, any person or
entity in any business in competition with the Company or its subsidiaries in
any state where the Company or any of its affiliates are then conducting, any
business; or (ii) directly or indirectly, in any capacity, for the benefit of
any person or entity, solicit, interfere with, hire, or divert, any person who
is a customer, patient, supplier, employee, salesman, agent or representative of
the Company or its subsidiaries, in connection with any business in competition
with the Company or its subsidiaries. The Executive acknowledges and agrees that
the restrictive covenants above and the covenants of the Executive below are
essential to the Company.



--------------------------------------------------------------------------------

  

At no time shall the Executive divulge any secret or confidential information,
knowledge or data relating to the Company or any of its affiliates which the
Executive has obtained in connection with Executive’s employment or services on
behalf of the Company or any predecessors and which has not become public
knowledge (other than by the Executive’s violation of the foregoing).

 

The foregoing Restrictive Covenants shall be enforceable by injunction, it being
agreed that the damages suffered by the Company from any breach or threatened
breach of these Restrictive Covenants could not be adequately remedied solely by
monetary damages alone.

Cooperation:    The Executive agrees to cooperate with the Company, during the
Employment Term and thereafter (including following Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any of its subsidiaries in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any its Subsidiaries, in any such action, suit, or
proceeding, by providing information and meeting and consulting with the board
of directors of the Company or its representatives or counsel, or
representatives or counsel to the Company, or any of its subsidiaries as
reasonably requested; provided, however, that the same does not materially
interfere with Executive’s then current professional activities. The Company
agrees to reimburse Executive, on an after-tax basis, for all expenses actually
incurred in connection with Executive’s provision of testimony or assistance.
Excise Tax:    To the extent that any payments or benefits received by the
Executive as a result of the Merger or the Executive’s Deferral Account or RSU
Award result in an excise tax payable by the Executive under IRC § 4999, the
Company shall promptly pay to the Executive an additional amount necessary to
place the Executive in the after-tax position that Executive would be in if IRC
§ 4999 did not apply with respect to the payments or benefits received by the
Executive in connection with the Merger and this Term Sheet; provided, however,
that any payment of such amount to the Executive shall be delayed to the minimum
extent necessary to avoid the imposition of additional tax under § 409A of the
IRC. Governing Law:    The agreements embodied in this Term Sheet and the
accompanying letter agreement (collectively the “Present Agreement”) shall be
construed under and governed by the internal laws of the State of Rhode Island,
without regard to Rhode Island’s choice of law rules. The Company and the
Executive hereby consent to the jurisdiction of any or all of the following



--------------------------------------------------------------------------------

   courts for purposes of resolving any dispute with respect to the agreements
made hereunder: (i) the United States District Court for Rhode Island or (ii)
any of the courts of the State of Rhode Island. The Company and Executive
further agree that any service of process or notice requirements in any such
proceeding shall be satisfied if the rules of such court relating thereto have
been substantially satisfied. The Company and Executive hereby waive, to the
fullest extent permitted by applicable law, any objection which it or Executive
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. Notwithstanding the foregoing, the Company may seek equitable relief for
Executive’s violation of the restrictive covenants above, and may seek to
enforce any judgment in any appropriate court or jurisdiction. If the Executive
incurs any legal expenses to enforce Executive’s rights under the Present
Agreement or the resulting Employment Agreement, the Company shall pay all of
Executive’s reasonable and proper legal expenses and any related expenses,
including any reasonable expenses for travel to and stay in the State of Rhode
Island to enforce such rights, unless the Executive’s claims are found to have
been frivolous by the relevant court. Effectiveness:    The operative effect of
the agreements embodied in the Present Agreement are conditioned upon (i) the
occurrence under the Merger Agreement of the Closing, as defined in the Merger
Agreement (the “Closing”) and (ii) Executive’s continued employment by Caremark
as of the date immediately preceding the Closing Date as defined in the Merger
Agreement. If these conditions are satisfied, effective as of the Effective
Time, Executive shall transfer Executive’s employment from Caremark to the
Company and the Present Agreement shall supersede and prospectively render null
and void the Caremark Agreement. For the avoidance of doubt, if the conditions
above are satisfied, Executive shall not be entitled to receive any benefits
under the Caremark Agreement. If the Closing does not occur prior to the End
Date (as defined in the Merger Agreement and any amendment to the Merger
Agreement) (the “End Date”) then effective as of the End Date the Present
Agreement shall be deemed null and void ab initio and shall be of no force or
effect and the Caremark Agreement shall remain in full force and effect in
accordance with its terms. If Executive’s employment by Caremark terminates
prior to the Closing Date, then effective as of the date of such termination of
employment, the Present Agreement shall become null and void ab initio and shall
be of no force or effect and the Caremark Agreement (including the restrictive
covenants thereunder) shall remain in full force and effect in accordance with
its terms.



--------------------------------------------------------------------------------

Attachment A

Definition of Change in Control of the Company

“Change in Control of the Company” shall be deemed to have occurred if:

(i) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the sixty day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company or any Significant Subsidiary (as defined below),
representing 25% or more of the combined voting power of the Company’s or such
subsidiary’s then outstanding securities;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;

(iii) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a

 

A-1



--------------------------------------------------------------------------------

Significant Subsidiary outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than 50% of the combined
voting power of the surviving or resulting entity outstanding immediately after
such merger or consolidation;

(iv) the stockholders of the Company approve a plan or agreement for the sale or
disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; or

(v) any other event occurs which the Board determines, in its discretion, would
materially alter the structure of the Company or its ownership.

For purposes of this definition:

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act (including any successor to such Rule).

“Board” means the board of directors of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.

For the avoidance of doubt, the Merger shall not constitute a Change in Control
of the Company.

 

A-2